Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 18, 2022

                                            No. 04-22-00175-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                     Original Mandamus Proceeding1

                                               ORDER
Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

        On April 14, 2022, the Department of Family and Protective Services filed a “Third
Motion for Temporary Emergency Relief.” Given the time constraints, the relator has not been
able to obtain a transcript of the April 13, 2022 hearing. We therefore ORDER relator to file, on
or before April 28, 2022, a transcript of the April 13, 2022 hearing and a copy of the written
order, if any.

      After reviewing the emergency motion, we GRANT IN PART the relief requested by the
Department and order the following:

           Any order by the trial court rendered at the April 13, 2022 hearing requiring any
           Department employee to report to any location designated by the trial court for
           the purpose of conducting their regular duties, including remaining at any location
           until placement for the child is secured, is STAYED pending the outcome of this
           mandamus proceeding.

           Further, any order by the trial court rendered at the April 13, 2022 hearing
           requiring an autism expert to be present on-site and working is STAYED pending
           the outcome of this mandamus proceeding.

           Finally, any order by the trial court rendered at the April 13, 2022 hearing
           including any punitive or coercive action to enforce such provisions, is STAYED
           pending further order of this Court.


1
  This original proceeding arises out of Cause No. 2013-PA-01215, styled In the Interest of E.H., A Child, pending
in the 288th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at
issue in this proceeding.
It is so ORDERED on April 18, 2022.

                                               PER CURIAM




ATTESTED TO: _______________________________
             MICHAEL A. CRUZ, Clerk of Court